DETAILED ACTION


                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                       Information Disclosure Statement
	The information disclosure statement filed on 11/05/2020 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                        Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (USPN 6624018 B1, hereinafter “Yu”).

In regards to claim 1, Yu discloses (See, for example, Fig. 8) a semiconductor memory device, comprising: 
a substrate (1+8); 
a stacked structure (9/12/13) disposed on the substrate, the stacked structure comprising at least one oxide material layer (12/13) and at least one nitride material (9) layer stacked alternately on the substrate; 
a plurality of openings (15b/18b), disposed in the stacked structure; 
a plurality of expanding portions (16/19) disposed below the openings, wherein each of the expanding portions is in connection with each of the openings; and 
an electrode layer (29a), disposed on surfaces of the openings and the expanding portions.
In regards to claim 2, Yu discloses (See, for example, Fig. 8) a plurality plugs (11a, 11b) disposed in the substrate, wherein the plugs (11a, 11b) are exposed from the openings respectively.

In regards to claim 3, Yu discloses (See, for example, Fig. 8) the electrode layer (29a) directly contacts the plugs (11a, 11b).

In regards to claim 4, Yu discloses (See, for example, Fig. 8) a dimension of each of the expanding portions (16/19) is greater than a dimension of each of the openings (15b/18b).

In regards to claim 5, Yu discloses (See, for example, Fig. 8) the electrode layer (29a) formed on the surfaces of each expanding portion (16/19) also comprises a corresponding expanding portion.

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893